DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Vaganov U.S. Patent Number 7554167, in view of JP H09172223 A, hereinafter “223”.
	Regarding claims 21, Vaganov discloses a three-dimensional analog input control device with features of the claimed invention including a "MEMS" force sensor, comprising a semiconductor substrate; at least one through slot (see col. 3, line 54), formed on the semiconductor substrate, wherein the at least one through slot is disposed in a stress concentration region and is configured to create stress concentration; and at least one sensing element (such as a stress sensitive IC, see col. 2, line 3), formed on the semiconductor substrate, wherein the at least one sensing element is disposed in the stress concentration region (the central diaphragm), and wherein the at least one sensing element is configured to change an electrical characteristic in response to stress. While Vaganov slot serve the purpose of stress concentration, he does not show that the slots are at the opposing ends of the substrate.  Provision of placing slots on the opposing ends of a semiconductor substrate for stress concentration is well known in the art.  For example, “223”, is presented to show such arrangement (see figure 5, element 18). It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Vaganov, and place the slots at the opposing ends as taught by “223”, in order to more uniformly obtain higher stress concentration. 
	Regarding claim 22, the at least one slot is an opening extending entirely through the semiconductor substrate (see Vaganov, claim 5).  
	Regarding claim 23, the at least one slot is an opening extending only partially through the semiconductor substrate (see Vaganov, for example, figure 9).  
	Regarding claim 24, “223” shows that  the at least one slot has an elongated shape.  
	Regarding claim 25, “223”, the at least one slot is configured to create a respective stress concentration region on the semiconductor substrate in proximity to each of the opposing ends of the at least one slot.  
	Regarding claim 26, there is selective thinning regions formed on the semiconductor substrate, wherein the selective thinning region is disposed in the stress concentration region.  
	Regarding claim 27, “223”,  teaches  plurality of slots, wherein the selective thinning region and the slots form a thinned beam.  
	Regarding claim 28, the at least one sensing element is formed by implantation or diffusion (see Vaganov, col.  6, line 29).  
	Regarding claims 29-30, there must be a plurality of electrical connectors disposed on the semiconductor substrate (see Vaganov, for example, col. 9, lines 38-40).  
	Regarding claim 31, the electrical connectors are generally solder bumps or metal pillars.  
	Regarding claim 32, the electrical connectors is arranged in the periphery of the semiconductor substrate.  
	Regarding claim 33, the at least one slot is disposed in proximity to one of the electrical connectors (see Vaganov, figure 1).  
.  	Regarding claim 35, the combined art may not exactly show the same arrangements of the sensing element.  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify the combine art to arrange the sensing elements in any form or shape.  Because when all elements of an invention is presented in art, the mere arrangements of the sensing elements, fails to provide for an unobvious advantage or a patentable distinction, and thus is well within the level of an ordinary skilled artisan, and hence obvious modification.
	Regarding claim 36, the semiconductor substrate is formed of silicon or gallium (see Vaganov, claim 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 -11 and 18, of U.S. Patent No. 10/962427. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a microelectromechanical system force sensor with the same or similar limitations.  For example, claims 1, or 10 of the patented case has all limitations of the current claim 1, plus more. Specifically the corresponding rejected claims are:
Current claims 21-23, and 29 is rejected over claims 1-2,  of the patented case;
Current claim 24, is rejected over claim 2 of the patented case;
Current claim 25, is rejected over claim 18 of the patented case;
Current claim 27, is rejected over claim 19 of the patented case;
Current claim 28, is rejected over claim 11 of the patented case;
Current claim 30, is rejected over claim 4 of the patented case;
Current claim 31, is rejected over claim 5 of the patented case;
Current claim 32, is rejected over claim 7 of the patented case;
Current claim 33, is rejected over claim 8 of the patented case;
Current claim 23, is rejected over claim 2 of the patented case;
Current claim 35, is rejected over claim 9 of the patented case;
Current claim 36, is rejected over claim 6 of the patented case.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, October 26, 2022